Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 01/14/2021.
Claims 20-22 have been canceled.
Claims 1-19 are pending for examination.

Claim Rejections - 35 USC § 103      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,9-10, 13 and 18-19 are rejected under AIA  35 U.S.C 103 as being unpatentable over HUANG et al. (US 2018/0091276) in view of HOSSEINI et al. (US 2018/0279296).
As of claims 1 and 10, HUANG discloses  a method for uplink channel measurement (HUANG, para [0076] discloses DMRS transmission and uplink channel measurements detected by the network entity),  comprising: at a terminal device or at a network device, transmitting or receiving an uplink control channel carrying a demodulation reference signal in a plurality of slots to a network device with different transmission configurations (HUANG, para [0073[-[0086] discloses network entity detect distinct DMRS patterns in transmission resources and UE (=terminal device) transmit  a DMRS on an uplink channel in accordance with the DMRS pattern here patterns corresponds to different transmission configurations wherein HUANG para[0038] DMRS be a type of reference signals that provides modulation/demodulation information related to a communication channel (e.g., physical uplink control channel (PUCCH) ); and
Receiving , from the network device, or transmitting to the terminal device an indication of transmission configuration obtained based on measurement on the demodulation reference signal contained in the uplink control channel in the plurality of slots (HUANG, para [0084] transmit, to the UE, an uplink transmission configuration indication including the DMRS pattern (=an indication of transmission configuration), the DMRS pattern associated with the one or more deployment characteristics.
HUANG does not explicitly disclose but HOSSEINI teaches transmitting an uplink control channel carrying a demodulation reference signal in a plurality of slots with different transmission configurations (HOSSEINI, [0006] [0049] FIG. 4a first configuration 425 of the single slot sPUCCH when the sPUCCH is in a first slot (slot 0) of a subframe and a second configuration 450 of the single slot sPUCCH when the sPUCCH is in a second slot (slot 1) of the subframe which corresponds to transmitting an uplink control channel in a plurality of slots with different transmission configurations HUANG does not explicitly disclose but HOSSEINI also teaches measurement on the demodulation reference signal in para [0038] REs carry demodulation reference signals (DM-RS) for channel estimation at the base station.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting or receiving an uplink control channel carrying a demodulation reference signal as taught by HUANG with an uplink control channel carrying a demodulation reference signal in a plurality of slots and measurement on the demodulation reference signal as taught by HOSSEINI in order to provide improved communication techniques that can yield lower latency communication scenarios with high reliability as taught by HOSSEINI in para [0002]).
As of claims 4 and 13, rejection of claims 1 and 10 cited above incorporated herein, in addition modified HUANG -HOSSEINI discloses the transmitting an uplink control channel further comprises: transmitting the uplink control channel with another uplink control channel for another terminal device in an interlacing way on a whole unlicensed band in each of the plurality of slots (HOSSEINI, [0030] Wi-Fi stations (STAs) (=another terminal device) and [0031] (=unlicensed band), [0089] discloses the sPUCCH  is different from a second sPUCCH in a different slot which corresponds to two different control channel of the plurality of slots).
As of claims 9 and 18, rejection of claims 1 and 10 cited above incorporated herein, in addition modified HUANG -HOSSEINI discloses the transmitting an uplink control channel further comprises transmitting the uplink control channel in the plurality of slots in a predetermined frequency hopping pattern (HOSSEINI para [0050] with same hopping pattern (predetermined frequency hopping pattern), in the other sPUCCH configuration 450 (e.g., sPUCCH configured in second slot (slot 1) of the subframe).
As of claim 19, rejection of claim 1 cited above incorporated herein, in addition modified HUANG -HOSSEINI discloses a terminal device, comprising: at least one processor; and at least one memory including computer program codes; the at least one memory and the computer program codes are configured to, with the at least one processor, cause the terminal device at least to perform the method of Claim 1 (See HUANG para  [0042] [FIG. 1A] the UE include a memory 44, one or more processors 20 and a transceiver 60 cause the terminal device at least to perform the method of Claim 1).

Claims 2-3 and 11-12 are rejected under AIA  35 U.S.C 103 as being unpatentable over HUANG et al. (US 2018/0091276) in view of HOSSEINI et al. (US 2018/0279296) in view of Maamari et al. (US 2019/0356364).

As of claims 2 and 11, rejection of claims 1 and10 cited above incorporated herein, in addition modified HUANG-HOSSEINI does not explicitly disclose but Maamari teaches the transmitting or receiving  an uplink control channel further comprises: transmitting the uplink control channel precoded with different precoders on a same beam in the plurality of slots (Maamari, [0070] transmit precoders), and wherein the receiving or transmitting an indication of transmission configuration comprises receiving an indication of transmission configuration indicating one or more selected precoders (Maamari, para [0107] UE UL precoder and para [0089] –[0090] discloses the access node sends information, to the UE, about the transmit filter to be used for subsequent transmission of PUSCH via Sounding Reference Indicator ((SRI) so that  the UE determine its precoder for PUSCH).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting or receiving uplink control channel carrying a demodulation reference signal in a plurality of slots as taught by modified HUANG-HOSSEINI with receiving an indication of transmission configuration indicating one or more selected precoders as taught by Maamari in order to  reduce excessive amounts of resources  and enhance throughput performance as taught by Maamari.

As of claims 3 and 12, rejection of claims 1 and 10 cited above incorporated herein, in addition modified HUANG-HOSSEINI does not explicitly disclose but Maamari teaches the indication of transmission configuration is carried by a sounding reference signal resource indication (SRI) (Maamari, [0089] the UE determine its precoder for PUSCH based on the SRI field).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting or receiving uplink control channel carrying a demodulation reference signal in a plurality of slots as taught by modified HUANG-HOSSEINI with the indication of transmission configuration is carried by (SRI) as taught by Maamari in order to reduce excessive amounts of resources  and enhance throughput performance as taught by Maamari.

As of claims 7 and 16, rejection of claims 1 and 10 cited above incorporated herein, in addition modified HUANG-HOSSEINI discloses transmitting the uplink control channel on a plurality of different beams in the plurality of slots (HOSSEINI, [0006] [0049] [FIG. 4a] first configuration  of the single slot sPUCCH when the sPUCCH is in a first slot (slot 0) of a subframe and a second configuration  of the single slot sPUCCH when the sPUCCH is in a second slot (slot 1) of the subframe).
modified HUANG-HOSSEINI does not explicitly disclose but Maamari teaches
wherein the receiving an indication of transmission configuration comprises receiving an indication of transmission configuration indicating one or more selected beams (Maamari, para [0128] SRI information assist UE in determining a transmit beam to use to transmit an uplink data transmission and Maamari, para [0129] discloses transmit beams (=plurality of different beams) of a first device and receive beams of a second device that corresponds to transmitting the uplink control channel on a plurality of different beams.

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting or receiving uplink control channel carrying a demodulation reference signal in a plurality of slots as taught by modified HUANG-HOSSEINI with receiving an indication of transmission configuration indicating one or more selected beams as taught by Maamari in order to reduce excessive amounts of resources  and enhance throughput performance as taught by Maamari.

As of claims 8 and 17, rejection of claims 1 and 10 cited above incorporated herein, in addition modified HUANG-HOSSEINI does not explicitly disclose but Maamari teaches the indication of transmission configuration is carried by a media access control control element (MAC CE) (Maamari [0141] DMRS for a downlink transmission, the total number of ports or layers (=configuration) is informed to the UE via control signaling a MAC signaling).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of HUANG-HOSSEINI with Maamari in order to reduce excessive amounts of resources  and enhance throughput performance as taught by Maamari.

    Allowable Subject Matter
Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471